Detailed Office Action
The communication dated 3/29/2019 has been entered and fully considered.
Claims 21-34 are pending.
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-25 and 27-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,238,143. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim e-cigarette with voltage control states.
Instant claim 21 see patent claim 1.
Instant claim 22 see patent claim 2.
Instant claim 23 see patent claim 3.
Instant claim 24 see patent claim 5.
Instant claim 25 see patent claim 13.
Instant claims 27 and 28 see patent claims 7-11
Instant claim 29 see patent claim 13.
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 27-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention
In claim 27 the applicant claims time intervals for controlling voltage from the power source “between puffs”.   The applicant only has support for this time interval being “between consecutive puffs”.  The applicant does not have support for all possible intervals (i.e. between a first puff and a fourth puff).
Claims 28-30 depend from claim 27 and are similarly rejected.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the 
Claims 31- 34 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by U.S. 2011/0265806 ALARCON et al., hereinafter ALARCON.
As for claim 31 and 33, ALARCON discloses a vaporizer [abstract] with a heater (146) and a sensors (176, 178) and a battery (130) [Figure 1 A and B; 0013].  The sensor measures the resistance across the heater (146) [0060] and sends the data to a processor (170) [Figure 1 A and B].  The resistance of a metal in the heater is related to the heater temperature (temperature change changes resistance).  ALARCON discloses a mode wherein the temperature is controlled.  The device can control the voltage/current to maintain a set point temperature (first temperature)  [0060].  Therefore if the temperature is too high the system can send more voltage/current to the heater and if the system temperature is too high the system can decrease voltage/current to the heater.    This is a continuous control which reads on the applicants the
	As for claim 32, the heater can disable voltage to the heater when it gets too high of a temperature [0060].  This is zero voltage.  The claims do not exclude voltage.  When set to 0 voltage the device will not heat up further.  Also since the temperature was high therei will be a residual period of time that vaporization occurs.  The applicant did not claim a period of time that the vaporization must still occur.
	As for claim 34, ALARCON discloses a time period before checking the puff sensor again [Figure 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claims 27, 29, and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. 2009/0025718 DENYER et al„ hereinafter DENYER, in view of 5,881,714 YOKOI et al., hereinafter YOKOI.

DENYER discloses an atomizer and controlling power to the atomizer. However, DENYER discloses a vibrating time atomizer [0023] not a heater based atomizer [0023].
YOKOI discloses that for atomizing liquids both vibration and heaters can be used [col. 7 lines 24-32] as atomizing means.
At the time of the invention it would be obvious to the person of ordinary skill in the art to substitute a heater based atomizer of YOKOI for the vibration type atomizer of DENYER. It is typically prima facie obvious to substitute one known element for another intended for the same purpose when the substituted components and functions were known in the art. The person of ordinary skill in the art would expect success as DENYER states that any suitable type of atomizer can be used.
In addition to the above as for claim 29 YOKOI discloses both AC power and battery power for the atomizer [col. 6 lines 50-52]. At the time of the invention it would be obvious 
As for claim 30, DENYER does not disclose stop the device depending on the duration of the puff.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124.  The examiner can normally be reached on Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748